Citation Nr: 0840377	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with radiculopathy of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active service from September 1975 to 
September 1979.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The record reflects that the veteran attended a travel board 
hearing before the undersigned in Columbia, South Carolina, 
in September 2008.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran is in receipt of social 
security disability benefits.  Indeed, the veteran states at 
the September 2008 travel board hearing that he had recently 
started receiving social security disability benefits because 
he was no longer able to be gainfully employed.  The veteran 
further notes that the benefits received are for his back 
problems.  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Furthermore, the Court of Appeals for Veterans 
Claims (Court) has held that SSA records cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  The records associated with the veteran's award of 
social security disability benefits are not of record and no 
attempt to obtain such records has been made.  Thus, a remand 
to obtain the veteran's social security disability records is 
necessary before proceeding to evaluate the merits of the 
veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration (SSA) and request a copy 
of their decision as well as copies of 
any medical records used by that agency 
in making a determination on behalf of 
the veteran for SSA benefits purposes.  
Any such records received should be 
associated with the veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
veteran's claims folder.

2.	Then the veteran's claims should be 
readjudicated.  If any benefit on 
appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




